SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended February 29, 2012 OR o Transmission Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1937 for the transition period from to Commission file number:001-32046 Simulations Plus, Inc. (Name of registrant as specified in its charter) California (State or other jurisdiction of Incorporation or Organization) 95-4595609 (I.R.S. Employer identification No.) 42505 10th Street West Lancaster, CA93534-7059 (Address of principal executive offices including zip code) (661) 723-7723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, as of April 09, 2012 was 15,915,594 and no shares of preferred stock were outstanding. Simulations Plus, Inc. FORM 10-Q Quarterly Report For the Quarterly Period Ended February 29, 2012 Table of Contents PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at February 29, 2012 (unaudited) and August 31, 2011 (audited) 3 Condensed Consolidated Statements of Operations for the three months and six months ended February 29, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended February 29, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 16 General 16 Result of Operations 22 Liquidity and Capital Resources 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Changes in Securities 27 Item 3. Defaults upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signature 29 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements SIMULATIONS PLUS, INC. CONDENSED BALANCE SHEETS at February 29, 2012 (Unaudited) and August 31, 2011 (Audited) February 29, August 31, ASSETS Current assets Cash and cash equivalents $ $ Income tax refund receivable Accounts receivable, net of allowance for doubtful accounts of $0 Contracts receivable Prepaid expenses and other current assets Deferred income taxes Current assets of discontinued operations - Total current assets Long-term assets Capitalized computer software development costs, net of accumulated amortization of $4,720,005 and $4,416,669 Property and equipment, net (note 3) Intellectual property, net (note 4) - Customer relationships, net of accumulated amortization of $127,793 and $126,172 Other assets Non-current assets of discontinued operations - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Dividends payable - Accrued payroll and other expenses Accrued bonuses to officer - Accrued income taxes Deferred revenue Current liabilities of discontinued operations - Total current liabilities Long-term liabilities Deferred income taxes Non-current liabilities of discontinued operations - Total liabilities Commitments and contingencies (note 5) Shareholders' equity (note 6) Preferred stock, $0.001 par value 10,000,000 shares authorized no shares issued and outstanding - - Common stock, $0.001 par value 50,000,000 shares authorized 15,875,594 and 15,572,943 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSEDSTATEMENTS OF OPERATIONS For the Three and Six months ended February 29 and 28, (Unaudited) Three months ended Six months ended Net sales $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Income from operations Other income (expense) Interest income Interest expense - - (3
